Citation Nr: 1432561	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating greater than 30 percent for status post total right knee replacement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon assigned a 30 percent rating for the Veteran's status post total right knee replacement effective August 1, 2007.

The Board notes that the Veteran underwent total knee replacement surgery of his right knee for his service connected knee disability in March 2004.  In an April 2004 rating decision, the RO assigned a temporary 100 percent rating, effective March 23, 2004 for the Veteran's status post total right knee replacement - under Diagnostic Code 5055 - and ordered a review examination for February 2005.  The review examination was performed on September 2005.  In October 2005, the RO issued a rating decision proposing to reduce the 100 percent rating to a 30 percent rating for the Veteran's post-operative total right knee replacement condition under 38 C.F.R. § 3.105(e).  Then, in May 2007, the RO issued a rating decision implementing a 30 percent rating effective August 1, 2007.  The Veteran filed a notice of disagreement in the same month.

The RO issued a statement of the case (SOC) in September 2008 and the Veteran perfected his appeal in September 2008 by filing a VA Form 9.  The RO issued a supplemental statement of the case (SSOC) in June 2009 continuing the 30 percent rating.

This case was remanded in October 2011 for a BVA hearing pursuant to the Veteran's request on his VA Form 9.  A March 2012 travel board hearing was scheduled.  The Veteran failed to appear for the hearing but subsequently provided cause for missing the hearing.  A second travel board hearing was scheduled for June 2012.  However, the Veteran failed to attend the hearing and did not provide any reasons for his absence at the hearing.  As such, the Veteran's request is deemed to be withdrawn.  38 C.F.R. § 20.704(e).

In December 2013, the Board remanded the instant claim for further development. Pursuant to the remand, a VA examination was performed in January 2014.  The RO issued a SSOC in April 2014.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained duplicative and non-relevant documents with respect to this appeal.

The issue of service connection for scarring on the Veteran's right knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Following the December 2013 Board Remand, additional treatment records were associated with the file.  In a December 2011 VA treatment report, it was reported that "[the Veteran] stopped work due to knee and back pain, on Soc [S]ec disability."  This report indicates that the Veteran is on Social Security Administration (SSA) disability due, at least in part, to his service-connected knee disability.  The Veteran's file does not show that attempts have been made to obtain and associated with the file records SSA disability records.  This must be done prior to an adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain SSA disability decisions concerning the Veteran, as well as all records, including medical records, relied upon in such decisions.  

2.  The RO should then readjudicate the Veteran's claim.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


